UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7447


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY LEE PRITCHETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:03-cr-70162-JLK-1)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Pritchett, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United   States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ricky Lee Pritchett appeals the district court’s order

denying his motion for a reduction of his sentence pursuant to

18   U.S.C.    §   3582(c)(2)    (2006).        Pritchett        has   also     filed    a

motion for the appointment of appellate counsel, and a motion

pursuant      to   28   U.S.C.A.    § 2255(h)          (West     Supp.        2011)    for

authorization to file a second or successive § 2255 motion.

              With respect to the denial of Pritchett’s 18 U.S.C.

§ 3582(c)(2) motion, we have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          United States v. Pritchett, No. 4:03-cr-

70162-JLK-1 (W.D. Va. Oct. 17, 2011).                  Moreover, we deny as moot

Pritchett’s motion for the appointment of appellate counsel, and

his motion for reconsideration of our previous order deferring

consideration of this motion.

              Furthermore,     permission       to    file   a   § 2255       motion    is

required only when a movant seeks to file a second or successive

§ 2255   motion.        Pritchett   has       not    previously       filed    a   § 2255

motion in the district court.             Therefore, we deny the motion as

unnecessary.

              We dispense with oral argument because the facts and

legal    contentions     are    adequately          presented    in    the     materials




                                          2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    3